.-..
     ~
;
.;       ,
                                                                                                            ,..
                                                                                            ·~1              t : .: . . .• '
                                                                                       ·"f.i      ...             '::-;...     l;~
                                                                                               '· I     t    I
                                                                                                                 : .....I"'t   l.,jl. r.,.J·: t....'• . "
                                                                                                                                        I


                                                     NO. CC1400136                    /1                     -..... ,'r::,·-:.:. / ··
                                                                                       (~
                                                                                                  c.czFILED IN···~- :.
                                                                                             {)....                                    ·~                   '

              FIRST HORIZON HOME LOANS A DIVISION § IN THE CO, U~YtOUR/f. I 0"'·
                                                           uy 6th COURT OF,.APPEALS
                                                                                                                                                                I   ·:


              OF FIRST TENNESSEE BANK NATIONAL    §          '         .
                                                                  TEXARKANA,    TEXAS
              ASSOCIATION                         §               D ~
                                                                12/30/2014 9:44:16 AM
                                                                                                        t:Pu
                                                                                                                      £.~
                                                                      §                                       r;- AUTREY
                                                                                                            DEBBIE  .....,._
              v.                                                      § ATLAWNO. 1                              Clerk
                                                                      §
              MICHAEL WEAKS and/or ALL OCCUPANTS                      § INANDFOR
              OF 2230 Cam Drive AKA 4376 CR 3I31                      §
              Lone Oak, Texas 75453                                   § HUNT COUNTY, TEXAS

                                                 NOTICE OF APPEAL


                     Defendants, MICHAEL WEAKS and ALL OCCUPANTS OF 2230 Cam Drive AKA

              4376 CR 3131, Lone Oak, Texas 75453, inducting CHRISTI DIANE WEAKS, file this

              Notice of Appeal seeking to alter the trial court's judgment or other appealable order.

                     1.      The trial court, trial court case number and style of this matter are shown in the

              above caption.

                     2.      The judgment or order appealed from was signed on October 2, 2014.

                     3.      MICHAEL WEAKS AND ALL OCCUPANTS OF 2230 Cam Drive, also

              known as 4376 CR 3131, Lone Oak, Texas 75453, desire to appeal.

                     4.      This appeal is being taken to the Sixth District Court of Appeals,

              Texarkana, Texas.

                     5.      This notice is being filed by MICHAEL WEAKS on behalf of himself AND

              ALL OTHER OCCUPANTS OF 2230 Cam Drive, also known as 4376 CR 3131, Lone Oak,

              Texas 75453.




                                                             1
.;   :   .   -

                                                Respectfully submitted,

                                                PEMBERTON, GREEN, NEWCOMB & WEIS




                                                     L
                                                     State Bar Card# 00792545
                                                     2507 Washington Street
                                                     P.O. Box 765
                                                     Greenville, Texas 75403-0765
                                                     903/455-1876
                                                     903/455-1710 (Telecopier)
                                                     lgreenjr@pgnwlaw.com
                                                     ATTORNEY FOR DEFENDANTS
                                                     Michael Weaks, and all other occupants of 2230
                                                     Cam Drive AKA 4376 CR 3131, Lone Oak, Texas
                                                     75453




                                          CERTIFICATE OF SERVICE

                    I hereby certifY that a true and correct copy of the Defendants' Notice of Appeal has

             been delivered by facsimile transmission (972) 24 7-0642 and certified mail, return receipt

             requested, to ChrisS. Ferguson, Travis H. Gray and Jack O'Boyle, attorneys for Plaintiff, at

             their address of Jack O'Boyle & Associates P.O. Box 815369, Dallas, Texas 75381, on this

             the 29th day of December, 2014.




                                                         2
                                                                                                                                                           -~-----




                                                                       LAW OFFICES OF

                                     PEMBERTON, GREEN, NEWCOMB AND WEIS
                                                                     ATTORNEYS AT LAW
                                                                2507 WASHINGTON STREET
                                                                                                                                                          ·.   }   .   .'     .   ,,
                                                                                                                                            It, 1'1,..   .. ,_ ··:;. ·~
                                                         GREENVILLE, TEXAS 75401                                                              I..Jr f\ ')               . .       '
BILL PEMBERTON 11923·19951
                                                                                                                                     P.O. BOX 765'-' C         9 D          ' ;,.
LARRY W. GREEN                                                         903/455·1 876                                         GREENVILL~~   TEXAS      75403•07tJ'!5/~ /.
STERLING   E. NEWCOMB                                                                                                                 ..          ~                         ''t'/
JOE E. WEIS                                                                                                                          T~~ECOf.IE,R·-'"-             /)         •        0
                                                                                                                                    903/455·1710                   /1_
ASSOCIATE;                                                                                                                                            0~4-ttJ.,
                                                                                                                                                       'CI·!Jfy~
LARRY W. GREEN. JR.


                                                                December 29, 2014

    Hunt County Clerk
    Hunt County Courthouse
    Greenville, Texas 7540 I
    Ann: Tammie or Beth

                           RE:         Cause No. CC/400136
                                       First Horizon Home Loans a Divisiott of First Tennessee Bank
                                       National Association ''· Micltael Weaks antVor all occupants of
                                       1130 Cam Drive AKA 4376 CR 3131 Lone Oak, Te.:ms
                                       In the County Court at Law No. 1 of Hunt County, Te.t:as


    Dear Tammie or Beth:

                  Please find herewith the original and three copies of the Notice of Appeal in
    the above referenced matter.

                  Please file the original pleading among the other papers on file in the cause
    and return the extra file marked copies to my office.

                           Thank you for you attention to this matter.




    LWGjr/kdc
    Enclosures
    c: Dr. and Mrs. Mike Weaks
       Mr. Chris Ferguson


    S:1lGJr_AssisllllltiWP DocumemsiTREI\hWorl:'LGjr\10 Gffit'ral Litigation\Weaks. MichHI and Christi\HCC ·Notice of 1\ppeal.wpd



                                                                               3
                       NOTICE OF APPEAL-CIVIL FORM

                               NO. CC1400136

MICHAEL WEAKS
And/or ALL OCCUPANTS                                 IN THE HUNT COUNTY

vs.                                                  COURT OF LAW #1

FIRST HORIZON HOME LOANS                             HUNT COUNTY, TEXAS



DATE NOTICE OF APPEAL FILED: DECEMBER 30,2014

DATE OF JUDGMENT (OR APPEALABLE ORDER): OCTOBER 2, 2014

DATE OF MOTION FOR NEW TRIAL, IF FILED: OCTOBER 22,2014

NAME OF TRIAL COURT JUDGE: J. ANDREW BENCH

NAME OF COURT REPORTER: CHER PERRY

NAME OF DEFENSE ATTORNEY ON APPEAL: LARRY W. GREEN JR.

ADDRESS: P.O. BOX 765 CITY GREENVILLE, STATE TX., ZIP: 75403

DEFENSE ATTORNEY ON APPEAL:       APPOINTED      RETAINED _PRO SE




                                    4